Citation Nr: 1823725	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-31 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966 in the U.S. Airforce as an Air Policeman.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Soux Falls, South Dakota.  Jurisdiction is now with St. Louis, Missouri.



FINDINGS OF FACT

A bilateral hearing loss disability is not due to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran stated in his November 2013 Notice of Disagreement that he should be "re-evaluated" as he disagreed with the examiner's opinion.  He stated that his service noise exposure far exceeded his civilian noise exposure.  The fact that the Veteran disagrees with the opinion does not go to the adequacy of the examination.  In fact, as a matter of course, virtually every Veteran disagrees with an unfavorable medical opinion, otherwise there would no appeal, as the Board appeals processes begins with a "Notice of Disagreement."  The Veteran's history was given to the examiner and is reported below.  Therefore, a new evaluation is not needed and would be unnecessary.

Besides the above, the Veteran have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.  App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Hearing Loss Disability

The Veteran contends his military duties as a policeman required him to work on the flight line where he was exposed to loud noises (Jet aircraft, maintence crew using loud equipment on a daily basis).  See November 2013 Notice of Disagreement.  He stated this noise was "far more greater than the noise I was exposed to in civilin life."

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App., at 159.

There are no reports of hearing issues in service.  At separation in August 1966, the Veteran noted a history of "ear, nose, or throat trouble" with a phyiscan's summary note stating "[t]hroat trouble refers to tonsillitis, swolleh tonsils and colds, not incapaciting."  There is no reference to hearing issues.  His Report of Medical Examination dated in August 1966 reports "ears-general" as clinical "normal."  

The Veteran had an in-service audiological evaluation at separation in August 1966, at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran's testing in August 1968, with converted values in parentheses, was as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (15)
0 (10)
5 (15)
5 (10)
15 (25)
LEFT
5 (20)
5 (20)
5 (15)
0 (10)
5 (10)
5 (15)

In other words, clinical evidence did not show that a hearing disability existed at separation of service for VA purposes.  There was some slight abnormal hearing results in the right ear at 6000 Hz. No other evaluations or examinations are in the Veteran's record of service.

The Veteran had VA contractor examination in October 2013.  The VA audiological examination, puretone thresholds, in decibels, were as follows:
					
HERTZ

500
1000
2000
3000
4000
6000
8000
RIGHT
55
60
70
70
75
75
65
LEFT
65
55
55
75
65
75
70

The examination showed left ear speech discrimination of 66 percent. And right ear speech discrimination at was 72.  The examiner, an audiologist, diagnosed sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  The examiner stated that he had reviewed the claims file.  However, the only relevant document in the claims file was the separation examination, which the Veteran was familiar with, as he discussed it in the medical opinion section (below). 

The Veteran reported he had needed hearing aids since about six years prior, but was unable to recall testing results.  The Veteran also stated he had been diagnosed with hearing aid loss by a hearing aid dispenser, suggesting that his hearing loss was first identified when he received hearing aids.  The Veteran reported "onset 20+ years ago but is unable to provide initial cause."

The Veteran also reported a history of working in a show and box factory post-service, as a welder, and as a carpentary, including working with heavy tools. 

The examiner stated that it is less likely than not that a bilateral hearing loss disability is due to military noise exposure.  The examiner's rationale was the following: "even though frequency specific audiometric results were not obtained at the time of entry in service,case file review frequency specific audiometric results obtained at the time of separation from service revealed normal hearing per VA criteria and fail to suggest probability of significant threshold shifts during service." The examiner opined it was "more likely that hearing loss resulted from a long history of [post-service] noise exposure in excess of 40 years on various jobs including carpentry, welding, and factory work."

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

To the extent he does allege in-service onset, his statements would be competent, as they are lay observable.  However, such a statement is not credible.  He's service treatment record at seperation show that the Veteran's hearing and ears were normal (except at 6000 Hz in the right ear), with no reported treatment, notations, or reports of any ear or hearing issues.  There are no reports of hearing issues until many years after service, including in the Veteran's statements to the examiner.

The Veteran has not alleged his lay observable symptoms of hearing loss actually emerged in service.  For example, he stated he did not know when hearing loss started.  His claim did give and onset date.  During examination, he stated his hearing had been diagnosed six years prior by a hearing aid provider and he had hearing loss over 20 years prior (i.e. some time prior to about 1993), but did not know the initial cause and a specific start date.  

Instead, the Veteran does contend his hearing loss is due to service.  He has alleged a sometype of causal relationship between his service and his hearing loss.  The Veteran has not stated on what such an opinion is based or how a bilateral hearing disability, which emerged, by all accounts, multiple decades after service, could be caused by events (loud nosie exposure) in service. 

The Board finds that the medical opinion provided by the contract examiner and outlined above to be more probative then the Veteran's statements.  The medical professional that provided the medical opinion is competent to provide an opinion on this matter.  The examiner had knowledge of the relevant parts of the Veteran's medical history and examined the Veteran, and provided conclusions in medical documents based on sufficient facts and data, including diagnostic testing.  Therefore, this opinion is entitled to significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's and the Representative's lay statements, they do not outweigh the probative medical opinion.

The medical opinion is competent and probative and the Board finds that service connection is not warranted because the competent evidence is that the disorder did not manifest in service.  There are no contrary competent medical or lay opinions or evidence of record.  Therefore, the Board finds that service connection.

For the foregoing reasons, the preponderance of the evidence is against the claim(s) for service connection for a bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


